                Case 20-11218-MFW                 Doc 1177         Filed 09/02/20          Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                             Chapter 11
    In re
                                                             Case No. 20-11218 (MFW)
    THE HERTZ CORPORATION, et al.,1                          (Jointly Administered)

                                  Debtors.




      PREPETITION SECURED PARTIES’ STATEMENT AND RESERVATION OF
      RIGHTS IN RESPONSE TO THE OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS’ MOTION TO APPROVE STIPULATIONS GRANTING IT
                 STANDING TO PROSECUTE CERTAIN CLAIMS




1
  The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the Debtors’
service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of Debtors in these chapter 11
cases, for which joint administration for procedural purposes has been requested, a complete list of the Debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such information
may be obtained on the website of the Debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
              Case 20-11218-MFW              Doc 1177        Filed 09/02/20       Page 2 of 7




        The undersigned counsel for (1) Barclays Bank PLC (the “Prepetition Agent”), as

(a) administrative and collateral agent for the lenders under that certain Credit Agreement, dated

as of June 30, 2016 (as amended, supplemented and modified from time to time prior to the date

hereof, the “RAC Credit Agreement”), by and among the Debtors and the RAC Secured Parties

(referred to as the “Secured Parties” in the RAC Credit Agreement); and (b) administrative and

collateral agent under that certain Letter of Credit Agreement, dated as of November 2, 2017 (as

amended, supplemented and modified from time to time prior to the date hereof, the “Letter of

Credit Agreement”), by and among the Debtors and the LC Secured Parties (referred to as the

“Secured Parties” in the Letter of Credit Agreement), and (2) the Ad Hoc Group of First Lien Term

Loan Lenders,2 (together with the RAC Secured Parties and LC Secured Parties, the “Prepetition

First Lien Secured Parties”), respectfully submit this statement in response (the “Statement”) to

the Official Committee of Unsecured Creditors’ Motion to Approve Stipulations Granting It

Standing to Prosecute Certain Claims [ECF Dkt. 1141] (the “UCC Standing Motion”), and

respectfully state as follows:

        1.        While the Prepetition First Lien Secured Parties have agreed to not oppose the

UCC Standing Motion,3 the Prepetition First Lien Secured Parties categorically refute the notion

that the Official Committee of Unsecured Creditors (“UCC”) or the Debtors are entitled to the

relief requested in the proposed draft complaint attached to the UCC Standing Motion. The

Prepetition First Lien Secured Parties maintain that they hold valid, perfected and unavoidable

liens on, among other things, the cash, investment property and accounts referenced in the UCC




2
 The term “Ad Hoc Group of First Lien Term Loan Lenders” means certain lenders under the RAC Credit Agreement
and Letter of Credit Agreement, represented by Arnold & Porter Kaye Scholer LLP.
3
 See Third Agreed Order (I) Authorizing Use of Cash Collateral and (II) Granting Adequate Protection and Related
Relief to Prepetition Secured Parties (the “Third Agreed Order”) [ECF No. 1131], paragraph 3(l).


                                                       2
               Case 20-11218-MFW               Doc 1177         Filed 09/02/20        Page 3 of 7




Standing Motion, and intend to vigorously defend the proposed litigation should the Court grant

the UCC Standing Motion.

         2.       Indeed, as set forth in the Proofs of Claim attached as Exhibit A and Exhibit B, and

based on the information the Debtors have provided to date, the Prepetition First Lien Secured

Parties have a perfected secured interest in substantially all of the Debtors’ assets including the

vast majority of approximately $890 million of cash and investment property as of May 22, 2020

(the “Petition Date”). In addition to the valid lien that they hold with respect to the $580 million

in investment property, the Prepetition First Lien Secured Parties have a valid lien on no less than

$249.4 million that was in the Debtors’ bank accounts at PNC Bank, Key Bank, and Regions Bank,

as identifiable cash proceeds of Collateral. The Prepetition First Lien Secured Parties also have a

valid lien on all of the Debtors’ cash as of the Petition Date that, pursuant to the terms of the Third

Agreed Order, is Undisputed Corporate Cash Collateral and Undisputed Donlen Cash Collateral,

each term as defined in the Third Agreed Order. Pursuant to the Third Agreed Order, the Debtors

have segregated this cash and these funds remain segregated in, respectively, the Segregated

Lenders Account and the Segregated Undisputed Corporate Cash Collateral Account (as each such

term is defined in the Third Agreed Order).4



4
  The Prepetition First Lien Secured Parties also have first liens on customer and fleet management receivables;
investment property; real estate; airport concession agreements; the Hertz tradename and other intellectual property;
certain unrestricted cash and cash equivalents; contracts pertaining to the above including franchise agreements,
corporate customer agreements and fleet management agreements; the operating lease and service agreement with
the non-Debtor special purpose entities that own the majority of the fleet vehicles and lease them to the Debtors;
general intangibles pertaining to the above; and proceeds of all the foregoing (the “RAC/LC Granted Collateral”).
See Proofs of Claim [Claim Nos. 3663, 3664] attached hereto as Exhibit A, and Exhibit B. The Secured Parties’
interests also are secured by certain real property (the “Mortgaged Properties”), as well as a pledge of (1) stock of
certain domestic and foreign subsidiaries, including the non-Debtor special purpose entities (“Vehicle SPEs”) that
own the majority of the fleet vehicles and lease them to the Debtors (the “Pledged Stock”), and (2) all intercompany
notes with a principal amount in excess of $5 million (the “Pledged Notes,” together with the RAC/LC Granted
Collateral, Mortgaged Properties, and Pledged Stock, the “Collateral”). See id. The Secured Parties perfected their
security interests in their Collateral by, among other things, filing UCC-1 financing statements, possessing certain
certificated securities, filings made with the United States Copyright Office, and obtaining the relevant mortgages.
See id.


                                                          3
             Case 20-11218-MFW          Doc 1177      Filed 09/02/20     Page 4 of 7




       3.      Moreover, the funds on deposit in accounts with certain of the Prepetition First Lien

Secured Parties, including (without limitation) JP Morgan Chase Bank, Bank of America,

Deutsche Bank, and Bank of Montreal are subject to the Prepetition First Lien Secured Parties’

setoff rights under applicable law and the RAC Credit Agreement.

       4.      The UCC Standing Motion even admits that the Prepetition First Lien Secured

Parties have a lien on at least $580 million of money market securities that the Debtors held in

investment accounts as of the Petition Date. See UCC Standing Motion ¶ 5 (“The Committee also

contends that, during the Preference Period, and while THC was insolvent, THC transferred

unpledged Cash to money market funds in return for money market securities to which the

Collateral Agents’ liens attached.” (emphasis added)); see also id. Ex. 4 ¶¶ 4, 42-47, 83-88, 92-

95 (proposed complaint alleging same); cf. Decl. of Jamere Jackson In Support of Debtors’

Petitions and Requests For First Day Relief (May 24, 2020) (“First Day Decl.”) (ECF No. 28) ¶ 45

(acknowledging the Prepetition First Lien Secured Parties’ interest in investment property, which

under the relevant security agreement includes money market securities). The UCC Standing

Motion concedes that the Prepetition First Lien Secured Parties’ lien exists and seeks, among other

relief, standing to bring an adversary proceeding to avoid such admitted lien. See id. ¶ 1.

       5.      Importantly, whether there is any basis to avoid the Prepetition First Lien Secured

Parties’ liens can be determined only by way of an adversary proceeding. See Fed. R. Bankr. 7001;

cf. In re Whitehall Jewelers Holdings, Inc., 2008 WL 2951974, at *6 (Bankr. D. Del. July 28,

2008) (citing SLW Capital, LLC v. Mansaray-Ruffin (In re Mansaray Ruffin), 530 F.3d 230, 242

(3d Cir. 2008). Therefore, regardless of the filing and ultimate disposition of the UCC Standing

Motion, the Prepetition First Lien Secured Parties’ admitted liens are and will remain valid and




                                                 4
             Case 20-11218-MFW          Doc 1177      Filed 09/02/20      Page 5 of 7




not avoided unless and until the UCC meets its extraordinary burden to avoid the admitted liens

pursuant to an adversary proceeding.

       6.      This due process right is particularly important here given the Debtors’ recent

announcement that they are commencing a marketing process to obtain debtor in possession

(“DIP”) financing, which financing would, of course, need to be approved by the Court after notice

and a hearing. The Prepetition First Lien Secured Parties’ liens, however, cannot be determined

or avoided in the context of a motion to approve DIP financing, as the Prepetition First Lien

Secured Parties are entitled to a “fundamentally different, and heightened, level of procedural

protections” when determining the validity, priority, or extent of a lien. In re Mansaray Ruffin,

530 F.3d at 242. Accordingly, for purposes of the DIP financing process and any proceedings

regarding it, the Prepetition First Lien Secured Parties have an uncontested lien on substantially

all of the Debtors’ cash and investment property, including without limitation the $580 million “to

which the Collateral Agents’ liens attached.” See UCC Standing Motion ¶ 5. Moreover, neither

the UCC Standing Motion or the allegations in the draft complaint should be allowed to “end run”

the UCC’s and Debtors’ explicit agreement in Third Agreed Order that “nothing … shall alter any

applicable standards, burdens of proof or procedures … that any party bears with respect to issues

related to adequate protection, including in connection with any DIP Financing Motion, lien

validity, or avoidance.” See Third Agreed Order ¶ 3(k).

       7.      The Prepetition First Lien Secured Parties expressly reserve all rights, including the

right to amend or supplement this Statement on any and all bases.




                                                 5
           Case 20-11218-MFW   Doc 1177   Filed 09/02/20    Page 6 of 7




Dated: September 2, 2020
       Wilmington, Delaware
                                          /s/ Derek C. Abbott
                                          Derek C. Abbott (No. 3376)
                                          MORRIS, NICHOLS, ARSHT &
                                          TUNNELL LLP
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, Delaware 19899-1347
                                          Telephone: (302) 651-7700
                                          Email: dabbott@mnat.com

                                          - and -

                                          LATHAM & WATKINS LLP

                                          George Davis (admitted pro hac vice)
                                          Suzzanne Uhland (admitted pro hac vice)
                                          Christopher Harris (admitted pro hac vice)
                                          Adam Ravin (admitted pro hac vice)
                                          885 Third Avenue
                                          New York, NY 10022-4834
                                          Telephone: (212) 906-1200
                                          Facsimile: (212) 751-4864
                                          E-mail: George.Davis@lw.com
                                                  Suzzanne.Uhland@lw.com
                                                  Christopher.Harris@lw.com
                                                  Adam.Ravin@lw.com

                                          - and -

                                          Heather Waller (admitted pro hac vice)
                                          330 North Wabash Avenue, Suite 2800
                                          Chicago, IL 60611
                                          Telephone: (312) 777-7700
                                          Facsimile: (312) 993-9767
                                          E-mail: heather.waller@lw.com

                                          Counsel to Barclays Bank PLC

                                          - and -




                                     6
Case 20-11218-MFW   Doc 1177   Filed 09/02/20   Page 7 of 7




                               /s/ David M. Fournier
                               TROUTMANT PEPPER HAMILTON
                               SANDERS LLP
                               David B. Stratton (No. 960)
                               David M. Fournier (No. 2812)
                               Evelyn J. Meltzer (No. 4581)
                               Hercules Plaza
                               1313 Market Street, Suite 5100
                               P.O. Box 1709
                               Wilmington, DE 19899-1709
                               Telephone: (302) 777-6500
                               Facsimile: (302) 421-8390

                               -and-

                               ARNOLD & PORTER KAYE
                               SCHOLER LLP
                               Michael D. Messersmith (admitted pro hac
                               vice)
                               Michael B. Solow (admitted pro hac vice)
                               Brian J. Lohan (admitted pro hac vice)
                               70 West Madison Street Suite 4200
                               Chicago, IL 60602-4231
                               Telephone: (312) 583-2300
                               Facsimile: (312) 583-2360

                               Co-counsel to the Ad Hoc First Lien Group




                          7
